Citation Nr: 0726077	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-11 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for disability 
manifested by chest pain.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1954 to April 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is in the file.   


FINDINGS OF FACT

1. In a decision in February 2002, the Board denied the 
application to reopen the claim of service connection for a 
disability manifested by chest pain.   

2. The evidence presented since the Board decision of 
February 2002 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a disability manifested by chest pain and the claim is not 
reopened.   


CONCLUSIONS OF LAW

1. The decision of the Board in February 2002, denying the 
application to reopen the claim of service connection for a 
disability manifested by chest pain, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2006).  

2. The additional evidence presented since the Board decision 
of February 2002 is not new and material and the claim of 
service connection is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the VCAA notice by letter of January 2005, 
prior to the adjudication which is appealed in this case, in 
which he was informed that the claim had been denied 
previously and that new and material evidence was needed to 
reopen the claim.  

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession, that pertained to the claim.  The 
VCAA notice also informed him as to the type of evidence 
necessary to reopen the claim, namely, new and material 
evidence and what each of those terms meant.  

To the extent that the RO did not provide notice of the type 
of evidence needed as to a disability rating or effective 
date, as the application to reopen is denied, any question as 
to the disability rating or effective date is moot.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA compliance is 
not required if no reasonable possibility exists that notice 
or assistance would aid in claim substantiation).   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and effective 
date for the disability); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim).  

Duty to Assist

With respect to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  
The RO has obtained the service medical records and VA 
records.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Under the duty to assist a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The record shows that the RO had originally denied the claim 
of service connection for a disability manifested by chest 
pain in March 1996. After the veteran was informed of the 
denial and of his right to appeal, he did not appeal the 
rating decision.  

In March 2001, the RO denied the application to reopen the 
claim.  After the RO denied the claim, the veteran appealed 
the RO's decision to Board.  In a decision in February 2002, 
the Board denied the appeal to reopen the claim. 

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 20.1104, 20.1105. 

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

The application to reopen the claim was received in 2004.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

Evidence Previously Considered

The service medical records disclose that in April 1957 on 
separation examination history include chest pain in the 
chest in 1957 without complication or sequelae.  Blood 
pressure was reported as 110/62 and a chest X-ray was 
negative.  On examination, the veteran's heart was clinically 
evaluated as normal as were all other body systems.  A 
medical history questionnaire at service separation noted 
that the veteran complained of having or having had pain or 
pressure in his chest.  

Private medical records show that on hospitalization for 
ureterolithiasis in January and February 1985, there was no 
previous history of hypertension or other cardiovascular 
disease.  Blood pressure at that time was 124/76.  

On hospitalization in September 1985 for a sliding hiatal 
hernia, an X-ray revealed an interval increase in heart size 
with mild cardiomegaly. 

Private medical records from 1996 to 1998 include a history 
of atrial fibrillation and arteriosclerotic cardiovascular 
disease.  Complaints of constant chest pain were attributed 
to chest wall pain. 

VA records show that in September 1999 the veteran related a 
description of having had chest pain since 1957.   

On VA examination in December 2000, the diagnosis was chronic 
hypertension. 

In November 2001, the veteran testified that he began having 
chest pain during service in connection with an allergic 
reaction to penicillin.  He stated that he went to the clinic 
on several occasions, but was not treated for heart disease.  

Additional Evidence

The evidence received since the Board decision of February 
2002 includes a statement of J. S., a service comrade, who 
had roomed with the veteran for more than two years and who 
stated that the veteran had had problems with chest pains and 
shortness of breath for which he was hospitalized.  VA 
records document coronary artery disease.  This evidence is 
cumulative of evidence previously considered and adjudicated 
and cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156. 

In February 2003, a cardiologist, after a review of the 
record, stated that although the veteran did complained of 
chest pain in service, there was no evidence of hypertensive 
readings or evidence of underlying heart disease or 
arrhythmia.  The cardiologist stated that he was unable to 
conceive of a cardiac problem that would be symptomatic for 
47 years without more substantial manifestation and, so, 
could not make any link between the veteran's symptoms in 
1957 and his recent hypertension or arrhythmias. This 
evidence opposes, rather than supports, the claim and does 
not raise a reasonable possibility of substantiating the 
claim. 

In November 2006, the veteran testified that he had chest 
pain since service.  This evidence is also cumulative of 
evidence previously considered and adjudicated and cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.




For the above reasons, as the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, the claim is not reopened, and the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a disability manifested by 
chest is not reopened, and the appeal is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


